DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Fowler et al. US 2008/0231228 A1 (“Fowler”) in view of VanHorn US 5,773,954 (“VanHorn”).
As to claim 1, Fowler discloses a cart anchoring and powering system for a mobile cart used upon a floor with adjacent walls thereto, the system comprising in combination: 
a rail, said rail mountable to the wall at a height above the floor suitable to allow at least portions of said rail to also function as a hand rail (Fowler Figures 6 or 8A-C, or Paragraphs 110-119 – e.g., “charge rails” on a “charge rail wall”, in combination with VanHorn, see below); 
an anchor on the cart (Fowler Figures 6 or 8A-C, or Paragraphs 110-119 – e.g., the section of the cart contacting with the battery charger contact plate holds the cart in place and may be considered an “anchor”); 
said anchor releasably engaging said rail to selectively hold the cart to the wall (Fowler Paragraphs 108-116 – e.g., carts are held in a cart corral, and must necessarily be releasable in order for the carts to be usable); 
a power source coupled to said rail (Fowler Paragraphs 107-108); and 
a power coupling on the cart and aligned for power transfer with said power source when said anchor is engaging said rail (Fowler Paragraphs 108-116 – e.g., the battery charger contact plate).
Fowler discloses many of the elements of claim 1, including a cart anchoring system and rail with power system, as cited above.  Fowler teaches a rail at a height which is low to the ground, rather than a rail at a height as described in the claims.  
As to claim 2, Fowler and VanHorn disclose the system of claim 1.  Fowler and VanHorn further disclose wherein said anchor is located at a height matching said height of said rail above the floor, so that said anchor on the cart is aligned with said rail vertically (Fowler Figures 6-8).
As to claim 3, Fowler and VanHorn disclose the system of claim 2.  Fowler and VanHorn further disclose wherein said rail is elongate in form and horizontal with said floor, with said power source coupled to said rail having multiple laterally spaced locations for engagement with said power coupling on said cart (Fowler Figures 6-8 or Paragraphs 107-110 – e.g., charging rails for charging multiple carts).
As to claim 4, Fowler and VanHorn disclose the system of claim 3.  Fowler and VanHorn further disclose wherein said power source is continuous in a lateral direction between ends of said rail, for engagement with said power coupling on the cart, such that no horizontal alignment is required for power transfer from said power source to the cart (Fowler Figures 6-8 or Paragraphs 107-110 – e.g., the charging rails are made up of multiple charging rail segments, all of which provide power).
Claims 9-13 and 18-19 recite elements similar to claims 1-4, and are rejected for the same reasons.  The examiner notes that the use of a cart is necessary and/or obvious in having the cart, as in Fowler and VanHorn.
As to claim 20, Fowler and VanHorn discloses the method of claim 19.  Fowler further discloses wherein said placing step includes the rail having a power source located thereon (Fowler Paragraphs 107-108); and electrically connecting a power coupling of the cart to the power source of the rail when the anchor is engaging the rail during said securing step, such that said securing step can both secure the cart to the rail and supply power from the power source of the rail to the cart and/or personal mobile devices electrically connected to the cart (Fowler Paragraphs 108-116 – e.g., charging via the battery charger contact plate).
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler and VanHorn as applied to claims 1 or 9 above, and further in view of Greene et al. US 2008/0169910 A1 (“Greene”).
As to claim 8, Fowler and VanHorn disclose the system of claim 1.  Fowler teaches matching heights of the power input rail and anchor or power coupling (Fowler Figures 6-8), but does not disclose use of inductive charging for power transfer.  However, the missing element is well known in the art because while teaching wireless power transmission, Greene discloses that inductive charging may be used in a wide variety of devices, including electric carts, electrical equipment, or hospital equipment (Greene Paragraph 75).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Fowler to use inductive power transfer as in Greene and for said power source of said rail includes an inductive 
Claim 17 recites elements similar to claim 8, and is rejected for the same reasons.
Allowable Subject Matter
Claims 5-7 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a system for cart anchoring and powering having the combination of elements in the claims including, among other elements, the anchor configuration described in claims 5, 7, 14, or 16 in combination with the cart anchoring and powering elements of the claims.
In addition to Fowler, VanHorn, and Greene, cited above, Jones et al. US 2017/0214262 A1 discloses cart power generation including power transfer between carts, without the anchor configuration described in claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/           Primary Examiner, Art Unit 2851